Citation Nr: 1709770	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for left shoulder tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

In July 2013, the Veteran appeared at a hearing before the undersigned in Newark, New Jersey.  A transcript is of record.  In April 2014, the Board remanded this matter for further development and readjudication.  There has been substantial compliance with the remand instructions, so it may proceed to the merits of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).


FINDING OF FACT

The Veteran's left shoulder disability has been manifested by subjective complaints of functional limitations due to pain and guarding; objective findings include no limitation of either flexion or abduction to less than midway between side and shoulder level, no flare-ups resulting in additional limitations of motion to less than 60 degrees from his side, and ranges of motion are not further reduced by weakness, fatigue, or pain after repetitive use.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left shoulder tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5024 and 5201 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  A veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  While the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran is currently service-connected under DC 5021-5201 for tendinitis of the left shoulder with a rating of 20 percent based on limitation of motion and associated functional limitations.  

The diagnostic codes applicable to a rating of the shoulder are between DCs 5200-5203.  Ratings vary depending on whether the impairment is to the major or minor arm.  In this case, the Veteran is right hand dominant, so only the ratings for impairments to the "minor" arm are applicable and will be set forth below. Normal shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under DC 5200 for ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece), a 20 percent rating is assigned when the ankylosis is favorable with abduction to 60 degrees such that a person can reach his mouth and head, a 30 percent rating is assigned the arm when the ankylosis is considered to be intermediate that is between favorable and unfavorable, a 40 percent rating is assigned when the ankylosis is considered to be unfavorable, such that abduction is limited to 25 degrees from the side.

Under DC 5201 for limitation of motion of the arm, a 20 percent rating is assigned when the range of motion is limited to shoulder level, while a 20 percent rating is assigned when the maximum range of motion is limited to midway between side and shoulder level, and a 30 percent rating is assigned when range of motion of the arm is limited to 25 degrees from the side.

Under DC 5202 for other impairment of the humerus, when there is malunion of the humerus, a 20 percent rating is assigned with moderate deformity or marked deformity.  A 20 percent rating is also assigned when there is recurrent dislocation of the humerus at the scapulohumeral joint, with either infrequent episodes, and guarding of movement only at shoulder level, or with frequent episodes and guarding of all arm movements.  A 40 percent rating is assigned when there is fibrous union of the arm; a 50 percent rating is assigned when there is nonunion of (false flail joint) the humerus in the arm; and an 70 percent rating is assigned when there is loss of head of (flail shoulder) the humerus in the arm.

Under DC 5203 for impairment of the clavicle or scapula, a 10 percent rating is assigned for malunion or for nonunion without loose movement.  When there is nonunion with loose movement, a 20 percent rating is assigned.  A 20 percent rating is also assigned when there is dislocation of the clavicle or scapula.

The Board also notes that degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In determining the actual degree of disability with respect to the Veteran's left shoulder disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the impairment than his lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  

The Veteran filed a claim for an increased rating in May 2009, so evidence just prior to and since that date is most pertinent.  The Board has reviewed the entire record, but will focus on the most pertinent evidence.

In a March 2008 VA examination, the Veteran reported flare-ups precipitated by moving the shoulder "in the sleeve on the left side and moving in a certain way."  He indicated that his pain would increase to 8 out of 10 and limit his range of motion 10 percent during flare-ups.  His left shoulder condition disability him from cooking and from carrying heavy bags while shopping.  He also reported that it caused him difficulty putting on his clothes.  

On physical examination, the examiner noted limitation of flexion and abduction above 90 degrees with "some pain."  Repeated movements of the left shoulder resulted in increased pain (5 of 10), but not fatigue or weakness.  There was no ankylosis.  The examiner documented forward flexion of 0-85 degrees, abduction of 0-80 degrees, external rotation of 0-70 degrees, internal rotation of 0-80 degrees which ranges represented "some limitation."  The examiner diagnosed rotator cuff tear by history, postoperative repair of the rotator cuff tear with residual degenerative changes of the acromioclavicular joint, and residual left shoulder supraspinatus tendinitis.  Imaging of the left shoulder revealed osteoarthritis of the acromioclavicular joint, but no acute fracture-dislocation.

In a June 2009 VA examination, the Veteran complained that the left shoulder disability interfered with his daily activities and limited the types of activities he could perform with that shoulder.  He reported no incapacitating episodes, no problems with repetitive use, and no flare-ups.  He reported constant pain, including while sleeping, and "some weakness of the left shoulder."  

Physical examination revealed two small scars over the posterolateral shoulder (approximately 1 cm by 1 cm, healed well, stable, nontender, and slightly darkish).  On palpation of the acromioclavicular joint, there was pain.  Ranges of motion were measured as 70 degrees forward flexion, 60 degrees of abduction, 45 degrees of external rotation, and 90 degrees of internal rotation.  He complained of pain in all ranges of motion.  His motor strength was 4/5, but he did not give full effort due to complaints of pain.  The examiner noted positive arm drop test and positive impingement signs.  After repetitive motion of the left shoulder, there was no additional loss of joint function due to pain, fatigue, or lack of coordination.  The examiner diagnosed left rotator cuff tendonitis, left shoulder impingement syndrome, and left shoulder degenerative disease.

In a May 2014 VA examination, the Veteran complained of daily pain that worsened with any type of shoulder motion.  He reported that the shoulder pain was the same since the last examination in 2009.  He reported that he did not have flare-ups.  

Physical examination revealed ranges of motion of 80 degrees flexion and 70 degrees of abduction both with objective evidence of painful motion at the end of the measured ranges of motion.  Repetitive use testing revealed no further limitations of motion.  The examiner noted functional loss and/or functional impairment of the left shoulder including less movement than normal and pain on movement.  The Veteran had localized tenderness or pain on palpation of the left shoulder.  Muscle strength testing was normal.  He had no ankylosis.  

Hawkin's impingement test was positive (possibly indicating rotator cuff tendinopathy or tear).  The Veteran was unable to perform the empty can test, external rotation/infraspinatus strength test, crank apprehension and relocation test, and lift-off subscalularis test.  There was no history of mechanical symptoms, but the examiner noted a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  The examiner indicating that it resulted in guarding of movement only at shoulder level.  

The examiner noted a history of dislocation (acromioclavicular separation or sternoclavicular dislocation).  There was tenderness on palpation of the acromioclavicular (AC) joint.  The cross-body adduction test was positive, possibly indicating acromioclavicular joint pathology.  The examiner noted residual pain from the 2005 surgery.  The examiner also noted the two scars, but that they were not painful or unstable and did not have an area greater than 39 sq cm combined.  Diagnostic imaging confirmed the presence of degenerative or traumatic arthritis.  

The examiner opined that the condition did not affect the Veteran's occupation functioning.  The examiner opined that neither pain, weakness, fatigability, nor incoordination significantly limited the Veteran's functional ability during flare-ups or when the joint is used repeatedly over a long period of time.  He also opined that the Veteran had no additional loss of range of motion due to pain on use or during flare-ups.

In an October 2014 medical opinion, a physician reviewed the claims file and opined that "it is LESS LIKELY THAN NOT that the Veteran had an anterior or posterior shoulder dislocation, to include glenohumeral and [AC] joint because of the lack of objective clinical and radiological findings to support the Veteran's claimed shoulder condition."  The examiner stated that her comprehensive medical review of the clinical files, e-folder, CAPRI and current medical literature stood as the foundation for this independent medical opinion.  She also provided a thorough discussion of the relevant medical evidence since 1997.

The Board has reviewed the Veteran's treatment records and they also reveal complaints of pain, limitations on range of motion, and some functional impairments.  The records are consistent with the findings of the examiners, so will not be summarized in detail here.

Based on the above, DC 5200 (ankylosis) is not applicable.  The Veteran has not contended and the medical evidence is overwhelmingly against any finding that his left shoulder is ankylosed or has been ankylosed during the appeal period.

Next, a higher rating under DC 5202 (impairment of the humerus) is not warranted.  While there are ratings of 40, 50, and 70 percent available under DC 5202, the Veteran's symptoms and impairments do not meet or more closely approximate criteria for those ratings.  Specifically, he does not have fibrous union of the arm, nonunion of the humerus, or loss of the head of the humerus.  Further, he cannot benefit from the assignment of a rating under DC 5202 instead of under DC 5201.

Next, the evidence does not support a 20 percent rating under DC 5202 because of the rule against pyramiding. Of note, the Veteran does not have a disclocation of the left shoulder joint.  The October 2014 opinion of a VA physician exhaustively details the medical records and reasoning that supports that conclusion.  However, DC 5202 authorizes a 20 percent rating for recurrent dislocation of the humerus at the scapulohumeral joint, with either infrequent episodes, and guarding of movement only at shoulder level, or with frequent episodes and guarding of all arm movements.  

Here, the May 2014 VA examiner indicated that the Veteran had a history of disclocation that resulted in guarding at the shoulder level.  It is not clear whether this finding was based on the Veteran's reports or medical records.  Neither the Board nor the October 2014 VA examiner were able to locate any medical records documenting any dislocation of the left shoulder during the appeal period.  However, the Board will assume, without deciding, that there has been recurrent dislocation with guarding at the shoulder level at some point in the past.

That said, the Veteran's symptoms associated with the shoulder symptoms (including the guarding at shoulder level associated with the reported recurrent dislocation) involve pain and limitation of motion.  These are precisely the symptoms and functional impairments which provide the basis for the currently-assigned rating under DC 5201.  Any rating under DC 5202 based on those symptoms and the functional impairments caused by those symptoms, if assigned in addition to a rating under DC 5201 (limitations of motion), would involve impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262; see also VA Gen. Coun. Prec. 9-2004 (Sept. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").  

Here, the manifestations associated with rating criteria under DCs 5201 and 5202 overlap almost entirely.  The Board finds that a rating under both DC 5201 and DC 5202 would, in the circumstances of this case, violate the prohibition on pyramiding.

Similarly, a rating under DC 5203 (impairment of the clavicle or scapula) is not warranted.  The highest rating available under DC 5203 is 20 percent where there is dislocation of the clavicle or scapula.  Because the Veteran's left shoulder disability has been rated as at least 20 percent disabling throughout the period under consideration, he could not benefit from the assignment of a rating under DC 5203 instead of under DC 5201.  Moreover, the medical evidence weighs against a finding that he has experienced malunion or nonunion of the clavicle with loose movement; therefore, the criteria for a rating under DC 5203 are not met.

Additionally, the Veteran's symptoms involve pain and limitation of motion, so any rating under DC 5203 based on those symptoms and the functional impairments caused by those symptoms, if assigned in addition to a rating under DC 5201 (limitations of motion), would involve impermissible pyramiding.  He cannot benefit from a rating under DC 5203 instead of a rating under DC 5201 and it would be improper to assign a rating under DC 5203 in addition to a rating under DC 5201.  Therefore, a separate rating under DC 5203 is not warranted.

The Board has also considered additional or alternative ratings for loss of use of the arm under DCs 5120 to 5125 or for a muscle injury under DC 5304 (Group IV including the infraspinatus muscle), but finds any separate or additional rating is not appropriate.  The Veteran does not have complete functional impairment of his left arm, so a rating for loss of use of the arm is inappropriate for any portion of the periods under consideration.  See, e.g., May 2014 VA examination (explicitly finding there was not functional impairment so severe that no effective function remains other than that which would be equally well served by an amputation with prosthesis).

The remaining diagnostic code applicable to the shoulder is DC 5201 providing for ratings based on the severity of limitation of motion.  The Veteran has complained, sometimes less often and other times more often, of limited range of motion and constant pain.  The medical record documents his contemporaneous complaints and clinical findings to substantiate his claims.  The question before the Board is the degree of impairment caused by those symptoms.

Here, the Veteran's limitation of motion has never been measured as less than 60 degrees.  The March 2008 VA examination identified limitation of, at most, 85 degrees flexion and 80 degrees of abduction with an additional 10 degrees of limitation during reported flare-ups.  The June 2009 VA examination noted 70 degrees forward flexion and 60 degrees abduction with no flare-ups and no additional limitations on repetitive use.  The May 2014 VA examination reported 80 degrees of flexion and 70 degrees of abduction with no additional loss of motion on flare-ups or repetitive use.  Clinical records also do not show limitation of motion at less than 60 degrees.

Under DC 5201, a 20 percent rating is assigned when the range of motion of the arm is limited as much as midway between side and shoulder level (i.e. approximately 45 degrees).  A 30 percent rating would be warranted if the limitation of motion was to 25 degrees from the side.  The limitation of motion in this case does not meet the criteria for any higher rating.  Because the limitation of range of motion (60 degrees or more) is greater than the objective criteria for a 20 percent rating, his limitation also does not more closely approximate the criteria for a higher, 30 percent rating.  While he also has painful motion, it does not limit his range of motion to less than 60 degrees during flare-ups or after repetitive use.  

The Board acknowledges the additional limitations on use due to guarding and some loss of willingness to use the arm due to pain, but finds that these additional limitations and functional impairments are consistent with those typical of limitations associated with a 20 percent rating under DC 5201.  They do not more closely approximate the limitations and functional impairments associated with symptoms warranting a 30 percent rating under DC 5201.

The record also reveals pain and guarding justifying consideration of the DeLuca factors.  Viewing the record as a whole, the Veteran's limitations due to pain and guarding do not more closely approximate those associated with limitation of motion to 25 degrees or less from the side (i.e. the criteria for the highest, 30 percent rating under DC 5201).  Rather, the evidence indicates that, even during flare-ups and after repetitive use, he does not have range of motion of less than 60 degrees, substantially in excess of the 25 degrees in the criteria for a higher rating.  

While there is some interference with activities of daily living, such as cooking and dressing, the effect of the pain and guarding is not so pronounced that the functional limitations more closely approximated the criteria for any rating higher than 20 percent.  See DeLuca, 8 Vet. App. at 206-07 (holding that pain and weakness should be evaluated in terms of effect on loss of range of motion and the associated functional impairments when rating based on a diagnostic code whose criteria are based on limitations of motion); see also Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed.Cir. 2001) (expressly approving of Board decision that evaluated the functional impairment "that can be attributed to pain or weakness").

The Board has also considered the Veteran's lay statements asserting that his disability is worse than currently rated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusions, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain, guarding, and limitation of motion are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as ankylosis, limitation of motion, impairment of the humerus, episodes of guarding, impairment of the clavicle or scapula, and arthritis. Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his left shoulder disability is more severe than is reflected by the assigned rating.  

In view of the circumstances, the rating schedule is adequate.  The Veteran is not service-connected for any other conditions.  Therefore, further consideration regarding the collective and combined effect of all of the service connected disabilities is unnecessary.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in May 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the May 2009 letter.  With that letter, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, the RO associated the Veteran's service treatment records and post-service treatment records with the file.  Pursuant to the Board's April 2014 remand instructions, the AOJ obtained all outstanding, pertinent treatment records, particularly including those from the East Orange VA Medical Center.  He has not identified any other relevant records aside from those that are already in evidence, and VA has made every reasonable effort to obtain all records relevant to the claim.

VA also satisfied its duty to obtain medical examinations.  As discussed above, VA provided the Veteran with medical examinations with respect to his left shoulder disability in March 2008, June 2009, and May 2014.  VA also obtained a pertinent medical opinion in October 2014.  The examinations and opinions are adequate as the examiners reviewed the pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Neither the Veteran nor his representatives have alleged any deficiency in the examinations or resulting opinions.

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for left shoulder tendinitis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


